DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered. 
This Office action is in response to the amendment filed January 25, 2022, which amend claims 18 and 38, cancels claim 26, and add claims 39-58. Claims 18-25 and 27-58 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 25, 2022, caused the withdrawal of the rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577) as set forth in the Office action mailed October 7, 2021. The applicant cancels claim 26; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Montenegro does not teach or make obvious the applicant’s claimed invention because in Montenegro it is not taught by that Ar2 can be phenyl group or substituted phenyl and Ar1 group can have the following structure, 
    PNG
    media_image1.png
    98
    153
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    124
    143
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    140
    118
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    141
    113
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    134
    127
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    148
    113
    media_image6.png
    Greyscale
  , the Office points out that Montenegro teaches in formula 1, 
    PNG
    media_image7.png
    266
    352
    media_image7.png
    Greyscale
  that Ar1 can be a substituted dibenzofuran group or a dibenzothiophene group and these groups 
    PNG
    media_image1.png
    98
    153
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    124
    143
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    140
    118
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    141
    113
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    134
    127
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    148
    113
    media_image6.png
    Greyscale
   can be used for Ar1 and meet the general formula as a substituted dibenzofuran group or a dibenzothiophene group as Montenegro does not limit how the substituted group is attached in Ar1 (page 2 lines 15-36, page 3 lines 1-9, page 5 lines 5-35, and pages 13-17). Also Montenegro as specifically teaches phenyl are a group that can be used as Ar2 (page 5 lines 25-35). The general teachings of Montenegro and the more specifically teachings would direct one of ordinary skill in the art to arrive at the applicant’s claimed invention and the applicant’s argument is not persuasive.
Regarding the applicant’s argument that Montenegro does not teach where i is 2, the Office points out that Montenegro teaches that in the general formula and more specific teachings that in 
    PNG
    media_image7.png
    266
    352
    media_image7.png
    Greyscale
 Ar3 can be a biphenyl group (page 21 lines 34-35 and page 22lines 1-5). When Ars is biphenyl group it is the same as i being 2 and both Ars groups being phenyl groups. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-25 and 27-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577) (hereafter “Montenegro”).
Regarding claims 18-25 and 27-58, Montenegro teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, an electron blocking layer, a light emitting layer, an electron transporting layer, and a cathode (page 113 lines 1-17). Montenegro teaches that the that hole injection layer, the hole transporting layer, or the electron blocking layer can comprise a compound that meets formula 1 (page 56 lines 28-35). Montenegro teaches formula 1 has the following structure, 
    PNG
    media_image7.png
    266
    352
    media_image7.png
    Greyscale
 (page 2). Montenegro 1 can be phenyl group or substituted phenyl and Ar2 group can have the following structure, 
    PNG
    media_image1.png
    98
    153
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    124
    143
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    140
    118
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    141
    113
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    134
    127
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    148
    113
    media_image6.png
    Greyscale
 are a few examples (page 2 lines 15-36, page 3 lines 1-9, page 5 lines 5-35, and pages 13-17). Montenegro teaches the formula can have the following structure, , 
    PNG
    media_image8.png
    212
    151
    media_image8.png
    Greyscale
 , 
    PNG
    media_image9.png
    169
    150
    media_image9.png
    Greyscale
,  
    PNG
    media_image10.png
    164
    106
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    186
    117
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    188
    137
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    169
    134
    media_image13.png
    Greyscale
 are few examples (pages 10-12). Montenegro Ar3 can be a biphenyl group, which would meet applicant’s claimed limitation of i being 2 (page 21 lines 34-35 and page 22 lines 1-5). Montenegro teaches that the compounds are made by introducing the arylamine group by a C-N coupling reaction between a 1- or 4-halogenated spirobifluorene and a diarylamine group (pages 51-52). Montenegro teaches that the compounds of formula 1 can be in a formulation with a solvent (page 86 lines 30-35).
Montenegro does not specifically teach a compound that meets applicant’s formula 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make a compound according to one of the following formulas of Montenegro, 
    PNG
    media_image8.png
    212
    151
    media_image8.png
    Greyscale
 , 
    PNG
    media_image9.png
    169
    150
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    164
    106
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    186
    117
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    188
    137
    media_image12.png
    Greyscale
, or 
    PNG
    media_image13.png
    169
    134
    media_image13.png
    Greyscale
 for example, where Ar1 is a phenyl group, Ar2 is 
    PNG
    media_image1.png
    98
    153
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    124
    143
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    140
    118
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    141
    113
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    134
    127
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    148
    113
    media_image6.png
    Greyscale
, and Ars is a biphenyl group. Given the general formulas and the specific teaching of Montenegro it would have been obvious to one of ordinary skill in the art to select groups for Ar1 and Ar2 to arrive at the applicant’s claimed invention. One of ordinary skill in the art would expect modified compounds to act is a similar manner as the compounds taught by Montenegro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759